       Case 2:19-cv-01020-KG-CG Document 34 Filed 04/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE
COMPANY, et al.,

      Plaintiffs,

v.                                                            CV No. 19-1020 KG/CG

IRIS RODRIQUEZ, as the Personal
Representative of the ESTATE OF
CHAD ZACK RODRIQUEZ,

      Defendants.

       ORDER GRANTING NATIONAL AMERICAN INSURANCE COMPANY’S
               MOTION TO BIFURCATE OR STAY DISCOVERY

      THIS MATTER is come before the Court on National American Insurance

Company’s (“NAICO”) Motion to Bifurcate or Stay Discovery (the “Motion”), (Doc. 18),

filed March 31, 2020. The Court, having considered the parties’ briefings and hearing

argument from counsel, finds the Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that discovery shall proceed in phases with the

first phase directed at Rodriguez’ negligence claims against Gulf Interstate Field

Services, Inc. and Gulf International Corporation, and NAICO’s declaratory judgment

claim and issues related to breach of contract regarding whether it owes any

underinsured motorist benefits to the Estate of Chad Rodriguez. Phase Two of

discovery will involve the remaining claims and will proceed following the conclusion of

Phase One. Phase Two of discovery shall include the extra-contractual claims of bad

faith and statutory violations against NAICO.

      IT IS SO ORDERED.

                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
